Citation Nr: 0200545	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  95-21 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for pemphigus 
vulgaris, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
service-connected skin disorder, acne vulgaris, and 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  In February 1998, the veteran 
testified before the undersigned member of the Board.  As a 
direct result of a Remand of the Board, the RO 
recharacterized the veteran's service-connected disorder as 
pemphigus vulgaris.  In addition, service connection was 
granted for dysthymia as secondary to pemphigus vulgaris.  A 
50 percent rating was assigned effective January 1994.  That 
issue was therefore resolved.  In September 2001, the veteran 
again testified before the undersigned member of the Board.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's pemphigus vulgaris 
causes constant lesions and has resulted in a nervous 
disorder for which he is separately rated, but the medical 
evidence does not currently show ulceration or extensive 
exfoliation or crusting, or exceptionally repugnant skin 
manifestations.

2.  The veteran's service-connected pemphigus vulgaris and 
dysthymia do not alone preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Pemphigus vulgaris is 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, 
Part 4, Diagnostic Code 7899-7806 (2001).  

2.  The veteran is not individually unemployable by reason of 
his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
July 1994 rating decision; February 1995 statement of the 
case; July 1995 RO hearing; September 1995 hearing officer 
decision and supplemental statement of the case; January 1997 
supplemental statement of the case; February 1998 Board 
hearing; February 1998 Board remand decision; January 2000 
supplemental statement of the case; August 2000 rating 
decision; August 2000 supplemental statement of the case; 
March 2001 statements of the case, and September 2001 Board 
hearing, of the reasons and bases for the decision.  The 
Board concludes that the discussions in the rating decisions, 
statements of the case, supplemental statements of the case, 
hearings, and Board remand, informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, VA and private medical evidence has been obtained and 
the veteran has been examined on several occasions.  At his 
Board hearings and in the Board remand, the veteran was 
advised to submit evidence in support of his claim. In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claims properly.  The actions of the 
Board Member complies with VCAA and 38 C.F.R. § 3.103(2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

In an April 1948 rating decision, service connection was 
granted for acne vulgaris for treatment purposes.  In 
September 1948, it was rated as 10 percent disabling from 
June 1948.  In an August 1949 rating decision, the disability 
rating was increased to 30 percent based on medical evidence 
which showed, in pertinent part, a severe degree of 
involvement of the face due to lesions, papules, and 
pustules.  In an April 1951 rating decision, the disability 
rating was decreased to 10 percent based on medical evidence 
showing, in pertinent part, few scars, papules, and pustules 
on the face.  The 10 percent disability rating was confirmed 
and continued for many years.  

In April 1994, the veteran's current claim for an increased 
rating was received.  In this correspondence, he asserted 
that his service-connected skin disorder had increased in 
severity.  In addition, he stated that he had a nervous 
disorder due to his service-connected skin disorder.  

Thereafter, VA outpatient records were received which showed 
treatment for a bladder infection, prostate complaints, 
anxiety, and asthma.  An examiner also recorded that the 
veteran had been treated for a dermatological condition.  It 
was also noted that the veteran had undergone 5-way bypass 
surgery.  

Thereafter, private medical records of Richard H. Pollack, 
M.D., dated from 1988 to 1994 were received.  These records 
showed treatment for hypertension and coronary artery 
disease.  It was noted that the veteran had undergone 
coronary bypass surgery and a 5-vessel reconstruction in 
1993.  It was noted that the veteran was also treated for 
urinary retention of the prostate.  In 1989, the records 
showed that the veteran had active pemphigus, but he was not 
treated for that problem.  In September 1991, it was noted 
that he had acne vulgaris with no lesions.  

In an August 1994 letter, Dr. Pollack indicated that the 
veteran had multiple medical problems and was completely 
disabled.  He indicated that his medical problems included 
chronic asthma with chronic obstructive lung disease and 
chronic dyspnea, pemphigus with chronic burning of the mouth 
as well as generalized skin burning, severe degenerative 
arthritis of the lumbosacral spine, chronic urinary frequency 
and burning, and chronic anxiety and depression.  In 
addition, he stated that the veteran recently had coronary 
artery bypass surgery in 1993.  

In a November 1994 statement, Stuart A. Sobel, M.D., stated 
that the veteran was being treated by him for pemphigus 
vulgaris with intramuscular gold injections.  He indicated 
that the veteran was virtually symptom-free on this 
treatment.  In March 1995, Dr. Sobel indicated that the 
veteran had been treated by him since 1988 for a diagnosis of 
pemphigus vulgaris and had been treated by other physicians 
for that problem since at least 1975.  He stated that, at no 
time, had he seen the veteran with acne vulgaris nor does 
acne vulgaris exist as an entity inside the mouth.  

In July 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  With regard to current 
disability of his skin, the veteran related that he would get 
boils in his mouth on his gums and tongue.  He related that 
when the boils broke open, the pain was unbearable and that 
he would go to see Dr. Sobel for cortisone shots.  He 
indicated that he could not eat when the blisters broke open.  
He related that this disorder was active most of the time.  
In addition, he related that he had scarring due to the skin 
disorder on his back and chest which was disfiguring and 
occasionally itched.  The veteran further maintained that his 
nerves were shot due to this skin problem and that he had 
been diagnosed with anxiety and depression.  The veteran 
stated that he was not working and was also receiving 
treatment for asthma, arthritis, prostate, and heart 
problems.  The veteran related that his psychiatric disorder 
caused him to be irritable and short tempered and that he was 
taking medication.  He stated that he last worked in 1992 as 
an automobile wholesaler.  

In August 1995, another statement from Dr. Sobel was received 
in which he stated that the veteran had occasional oral 
ulcerations which do not last long and do not interfere with 
his diet.  He indicated that this problem was controlled by 
intramuscular gold injections every 3 months.  Supporting 
current clinical documentation was provided as well as 
records dated in the 1980's.  

Thereafter, evidence was received from E. Pelta, M.D., which 
showed that the veteran was being treated for a disorder to 
include depression due to his pain from his pemphigus 
vulgaris.  

In September 1996, the veteran was afforded a VA 
dermatological examination.  At that time, it was noted that 
the veteran had been taking Prednisone, but his dosage had 
been decreased due to side reactions and also that he was 
receiving gold injections.  The examiner noted that the 
veteran reported having burning of the mouth and blistering 
of the tongue for years.  The veteran related that there were 
many days when he could not eat.  The veteran related that 
the lesions on his back had exacerbations and remissions.  
Physical examination revealed that the borders of the tongue 
had small vesicles and denudations.  The gums were edematous.  
There were no lesions on the back.  The diagnosis was 
pemphigus vulgaris.  

In October 1996, the veteran was afforded another 
dermatological examination for photographs to be taken.  The 
examiner noted, however, that there were no cutaneous lesions 
so photographs would be superfluous.  

In February 1998, the veteran was afforded a personal hearing 
before the undersigned Member of the Board.  At that time, 
the veteran maintained that although he was service-connected 
for acne vulgaris, this was a misdiagnosis as his private 
physicians had told him that he had pemphigus vulgaris.  He 
stated that his pemphigus vulgaris flared up 5 to 7 times per 
month and could last for a week.  He would get blisters in 
his mouth and on his tongue.  He related that when the 
blisters broke, there was no way to eat and the pain was 
unbearable.  Due to that pain, the veteran explained that he 
had to see a psychiatrist.  He maintained that he had had 
loss of memory and difficulty concentrating.  The veteran 
reported that he was taking Prozac.  

Thereafter, medical records were received from Dr. Sobel and 
Dr. Pelta with cover letters.  Dr. Sobel confirmed in 2 
letters that the veteran did not have acne vulgaris, but 
rather had pemphigus vulgaris.  Dr. Pelta stated that the 
veteran was being treated for depression due to pemphigus.  

In June 1998, the veteran was afforded a VA skin examination.  
Currently, the veteran indicated that he was receiving gold 
injections in his oral mucous membrane.  He reported that he 
had outbreaks every 2 to 3 weeks that lasted about 1 week.  
Examination revealed erosions of the mucous membranes of the 
lower lip, pitted scars on the upper chest, and many 
seborrheic keratosis of the trunk.  A vertical bypass surgery 
scar was also present.  The impression was pemphigus 
vulgaris.  

In June 1998, the veteran was afforded a VA psychiatric 
examination.  At that time, he related that when he had mouth 
pain, it "drives him nuts" and that the pain remained until 
the blisters were healed.  Mental status examination revealed 
that the veteran was alert and oriented times three.  He was 
well-nourished and well-developed.  He made good eye contact, 
was cooperative, and appeared to be in no apparent distress.  
His affect was blunted and his mood was depressed.  His 
speech was clear, coherent, goal-directed, unpressured, and 
with no slights of ideas or looseness of association.  The 
veteran had no suicidal or homicidal ideations.  He had no 
auditory or visual hallucinations nor did he had delusions.  
The veteran was able to recall 3 out of 3 objects immediately 
and had recall of zero out of 3 in 5 minutes.  He was able to 
spell the word "world" forwards and backwards.  He was able 
to recall 4 out of 5 past presidents.  His serial 3's were 
intact.  His proverb interpretations were abstract.  His 
insight was fair to good and his judgment was good.  The 
diagnosis was dysthymia.  The examiner noted that the veteran 
had had pemphigus vulgaris for many years and that it was 
very painful and had caused the veteran much distress and 
interfered with his mood.  The veteran had disturbed sleep, 
poor concentration, and felt anxious.  These symptoms 
interfered with his sense of well-being and his ability to 
find enjoyment in life.  Therefore, his overall global 
assessment of functioning was 55.  

A July 1998 histopathology report confirmed that the veteran 
had pemphigus vulgaris.  

In January 2000, as a direct result of a Board Remand, the RO 
recharacterized the veteran's service-connected disorder as 
pemphigus vulgaris.  In addition, service connection was 
granted for dysthymia as secondary to pemphigus vulgaris.  A 
50 percent rating was assigned effective January 1994.  

Thereafter, the veteran submitted periodical medical 
information, but this did not include any evaluation from a 
lay or medical person who had observed and/or examined the 
veteran's pemphigus vulgaris.  

In a May 2000 letter, Dr. Sobel again indicated that the 
veteran had pemphigus vulgaris which was not considered to be 
eczema nor acne.  He explained that he veteran's pemphigus 
vulgaris was a blistering autoimmune disease that was often 
fatal.  He explained that the veteran was under reasonably 
good control with intramuscular gold injections, but 
continued to have painful oral and pharyngeal blisters which 
were often hemorrhagic.  He noted that it was quite possible 
that the disease could spin out of control, requiring high 
doses of systemic steroids and potent immunosuppressive 
agents.  

In June 2000, the veteran filed a claim for entitlement to 
TDIU.  In an August 2000 rating decision, this claim was 
denied.  

In September and October 2000 letters, Dr. Sobel explained 
that the veteran's pemphigus vulgaris caused painful blisters 
in the mouth and that such blistering was considered a 
disease with a considerable mortality rate and was not the 
same as exfoliations, exudation, or itching.  He stated that 
pemphigus, like lupus, is a life-threatening illness.  

In January 2001, the veteran was afforded a VA dermatological 
examination.  At that time, the veteran's history was 
reviewed and he reported that currently, his mouth was under 
relatively good control.  Physical examination revealed one 
focal healing erosion on the mucosa of the upper lip.  
Otherwise, there were no active blisters or ulcerations in 
the mouth.  The back and chest were clear to lesions.  The 
diagnosis was pemphigus vulgaris, now under relatively good 
control with episodic oral mucosal lesions.  

In September 2001, the veteran submitted statements from 2 
past employers who indicated that the veteran was employed 
from September 1998 to February 1999 as a part-time driver, 
and from May to November 1999 for a cruise line.  

Thereafter, a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability was received.  
In this form, the veteran reported that he was employed as a 
driver from September 1998 to February 1999 and had lost 5 
days due to disability, and that he was employed by a cruise 
line from May to November 1999 and had lost 3 days of work 
due to disability.  The veteran related that he last worked 
full-time in 1995.  He reported that he had finished high 
school and had not other education or training.  

In September 2001, the veteran was afforded a personal 
hearing before the undersigned Member of the Board.  At that 
time, the veteran reported that he had blistering eruptions 
internally and externally in and on his mouth 2 to 3 times 
per month.  He related that these eruptions were very painful 
(on a scale from 1 to 10, they were a 9) and lasted 3 to 4 
days and were incapacitating.  The veteran stated that he 
received Cortisone injections for relief.  The veteran 
related that when he had exacerbations, he also had 
headaches.  The veteran related that he was unemployable and 
had been unemployed since 1995 when he worked as an 
automobile wholesaler.  The veteran stated that he had no 
other special skills.  The veteran reported that his last 
employment was terminated because he had poor equilibrium and 
had headaches due to his pemphigus vulgaris and associated 
psychiatric disorder as well as the pain and blistering of 
his pemphigus vulgaris.  He indicated that he was unable to 
maintain employment due to these problems.  The undersigned 
Member of the Board specifically told the veteran what type 
of evidence was needed to establish TDIU.  Specifically, the 
veteran was informed that a statement of a Dr. addressing why 
he was or was not employable due to his service-connected 
disabilities to include detailed reasons for the opinion.  

Thereafter, in a September 2001 statement, Dr. Pelta 
indicated that the veteran had pemphigus vulgaris.  He 
related that the veteran's treatment had successfully 
ameliorated his problems with headaches, equilibrium, and 
pain.  

The Board notes that Dr. Pelta did not provide the type of 
information requested by the undersigned Member of the Board 
in the recent hearing.  Likewise, the veteran did not 
thereafter submit the type of evidence requested by the 
undersigned Member of the Board regarding his claim for TDIU 
even though he was informed to do so. 


Rating Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. 

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Board is aware of decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Ardison v. Brown, 
6 Vet. App. 405, 408 (1994), a case which the evaluation of a 
service-connected disorder which fluctuated in its degree of 
disability, that is, a skin disorder which had "active and 
inactive stages" or was subject to remission and recurrence.  
The Court remanded that case for the VA to schedule the 
veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder.  Ardison, at 408; see also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) [holding 
that "it is the frequency and duration of the outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed."].  Thus, the frequency, duration, 
and outbreaks of skin disease exacerbations must be addressed 
and the skin disorder should be considered, whenever 
possible, at a time when it is most disabling.  Bowers; 
Ardison.

In this case, the veteran has provided credible testimony 
regarding the flare-ups of his pemphigus vulgaris and there 
is medical evidence of record addressing the severity of the 
symptoms of this disorder.  As such, no further development 
is necessary in that regard.  

The veteran has been rated by analogy under Diagnostic Code 
7806.  Under that diagnostic code, a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
warrants a 50 percent evaluation.  A 30 percent evaluation is 
warranted with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  The most repugnant 
conditions may be submitted for Central Office rating with 
several unretouched photographs.  Total disability ratings 
may be assigned without reference to Central Office in the 
most severe cases of pemphigus and dermatitis exfoliativa 
with constitutional symptoms.  38 C.F.R. § 4.118.

In November 1994, the veteran was virtually symptom-free.  In 
August 1996, his symptoms were again under control.  In 
September 1995, physical examination revealed that the 
borders of the tongue had small vesicles and denudations and 
the gums were edematous.  In October 1996, there were no 
cutaneous lesions.  In June 1998, the veteran had erosions of 
the mucous membranes of the lower lip, pitted scars on the 
upper chest, and many seborrheic keratosis of the trunk.  In 
May 2000, Dr. Sobel explained that the veteran was under 
reasonably good control with intramuscular gold injections, 
but continued to have painful oral and pharyngeal blisters 
which were often hemorrhagic.  In January 2001, physical 
examination revealed one focal healing erosion on the mucosa 
of the upper lip.  Otherwise, there were no active blisters 
or ulcerations in the mouth and the back and chest were clear 
to lesions.  The diagnosis was pemphigus vulgaris, now under 
relatively good control with episodic oral mucosal lesions.  
In a September 2001 statement, Dr. Pelta indicated that the 
veteran's treatment had successfully ameliorated his problems 
with headaches, equilibrium, and pain.  

In this case, the veteran receives intramuscular gold 
injections and Cortisone shots to control his pemphigus 
vulgaris.  According to his physicians, his pemphigus 
vulgaris is under reasonably good control with this 
treatment.  However, as noted above, the Board will consider 
the veteran's level of disability during a period of 
exacerbation.  The veteran has stated that his pemphigus 
vulgaris flares up several times per month and that these 
flare-ups last from a few days to one week.  They are 
characterized by painful blistering and eruptions in and 
around his mouth which inhibit his ability to eat.  The 
veteran is competent to state the blistering and eruptions 
are painful to him.  In addition, Dr. Sobel has confirmed 
that the veteran has painful oral and pharyngeal blisters 
which are often hemorrhagic apparently during these flare-
ups.  However, the Board must note that when the veteran has 
been examined on numerous occasions, his pemphigus vulgaris 
has essentially been under control.  In weighing this medical 
evidence against the veteran's sworn statements regarding the 
frequency of the eruptions, the Board finds that the 
objective evidence of more probative as it shows the level of 
severity and frequency of the lesions as documented by 
medical professionals.  

In addition, Dr. Sobel has discussed the potential for the 
veteran's pemphigus vulgaris to spin out of control and be 
life-threatening, however, since that has not happened, the 
Board cannot rate him on the possibility that it could 
happen.  

In applying the applicable rating criteria, in order for a 
higher rating to be warranted, the evidence must show that 
the veteran's pemphigus vulgaris is productive of the 
equivalent of constant exudation or itching, extensive 
lesions, or marked disfigurement.  In this case, the 
veteran's pemphigus vulgaris is not productive of extensive 
lesions.  As noted, these lesions are not always present, 
have not been objectively shown to be extensive in his mouth 
area, and are under relatively good control with treatment 
and periodically flare up.  Likewise, there has been no 
evidence of marked disfigurement on an exposed surface.  The 
veteran has some scarring on his back and trunk, but those 
areas are currently free of lesions and not markedly 
disfigured and do not appear to be associated with pemphigus.  
However, in considering the evidence as a whole, the Board 
finds that his pemphigus vulgaris is essentially productive 
of constant lesions.  As noted, these lesions have been 
described as under reasonably good control rather than 
complete control.  Although at times there were no active 
blisters or ulcerations, there was evidence of erosions.  In 
considering the severity during an active period and in light 
of the veteran's statements, the Board finds that the 
veteran's pemphigus vulgaris results in the equivalent of 
constant lesions.  

However, in considering whether a higher 50 percent rating is 
warranted, the Board finds that the criteria is not met.  As 
noted, the evidence shows that the veteran's pemphigus 
vulgaris causes constant lesions.  It has also caused a 
nervous disorder for which he is separately rated at 50 
percent disabled.  However, the medical evidence does not 
currently show ulceration or extensive exfoliation or 
crusting, or exceptionally repugnant skin manifestations.  
The medical evidence shows an occasional ulceration, but his 
pemphigus vulgaris is controlled with treatment.  His 
pemphigus vulgaris does not result in the consistent 
manifestations described for a 50 percent rating.  The 50 
percent rating contemplates symptomatology more severe that 
under the 30 percent rating.  As noted, while his active 
lesions are not always present, the Board has found that upon 
flare-ups, they meet the criteria for constant.  However, 
these lesions are not so severe as to be causing such 
extensive ulcerations, exfoliation, or crusting, as 
contemplated for the 50 percent rating.  Likewise, while the 
pain from his disability has caused psychiatric impairment, 
this disability has been separately rated as 50 percent 
disabling.  Overall, while the veteran's disability level 
meets some of the 50 percent criteria (nervous 
manifestations), the remaining required criteria are not met.  
Moreover, while the veteran certainly believes that he meets 
the 50 percent criteria, his statements must be weighed 
against the objective evidence.  In this case, the objective 
evidence is more probative as it presents regular physical 
examination of the veteran's disorder and the manifestations 
thereof.  Such documentation does not show the severity and 
frequency of the symptomatology as described by the veteran.  

As noted, total disability ratings may be assigned without 
reference to Central Office in the most severe cases of 
pemphigus and dermatitis exfoliativa with constitutional 
symptoms.  38 C.F.R. § 4.118.  In this case, the flare-ups 
are intermittent and under reasonably good control.  He 
technically meets the criteria for a 30 percent rating, but 
his pemphigus vulgaris is not considered to be one of the 
most severe cases as it is under reasonably good control and 
his symptoms have been ameliorated with treatment, as noted 
by one of his private physicians.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's pemphigus vulgaris now causes or has 
in the past caused frequent periods of hospitalization.  In 
addition, although the veteran contends that it causes marked 
interference with his employment, the evidence does not show 
that the veteran's pemphigus vulgaris specifically causes 
such marked interference with employment.  His statements 
from employers only indicated that he had been employed in 
the past, the statements did not indicate that his pemphigus 
vulgaris caused absences from work or him to terminate his 
employment.  Likewise, the medical evidence of record does 
not establish that his pemphigus vulgaris causes marked 
interference with his employment.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence supports a 30 percent rating.  

Accordingly, the Board concludes that the criteria for a 30 
percent rating for pemphigus vulgaris have been met. 



TDIU Analysis

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service-connected for pemphigus vulgaris, 
rated as 30 percent disabling, and for dysthymia, rated as 50 
percent disabling.  The combined rating is 70 percent.  
38 C.F.R. § 4.25.  The Board notes that the schedular 
criteria of 38 C.F.R. § 4.16(a) have been met.  Thus, the 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work that is more than marginal, which permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For the veteran to prevail in his claim for a 
total compensation rating based on individual 
unemployability, the record must reflect circumstances, apart 
from non-service-connected conditions, that place him in a 
different position than other veterans who meet the basic 
schedular criteria.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The record shows that the veteran completed his high school 
education.  He has worked in the wholesale business until his 
retirement at age 65, in 1995, as noted by the veteran 
himself and at the time of his June 1998 psychiatric 
examination.  In addition, the record show that he 
subsequently worked, at least in some capacity in the same 
industry in the late 1990's.  

The Board notes that the veteran is currently unemployed.  
However, lack of employment is not conclusive evidence of 
unemployability. The record shows that the veteran has two 
service-connected disabilities which are rated as 70 percent 
disabling, combined.  As such, he obviously has industrial 
impairment due to each service-connected disability.  
However, he also has a myriad of other disabilities to 
include serious cardiovascular disabilities. 

In order for entitlement to a TDIU to be warranted, the 
record must also show that pemphigus vulgaris and psychiatric 
disorder alone and apart from nonservice-connected 
disabilities, precludes him from securing or following a 
substantially gainful occupation.  The Board finds that this 
is not the case here.  

The veteran maintains that the painful nature of his 
pemphigus vulgaris renders him unable to work.  The Board 
notes that the veteran is competent to make this statement.  
However, the Board must consider the veteran's statement in 
light of the other evidence of record, particularly the 
medical evidence of record.  In making his statements, the 
veteran did not address how his nonservice-connected 
disabilities impact his employment abilities.  As noted, the 
veteran has a myriad of nonservice-connected disabilities.  
His private physician, Dr. Pollack, opined in 1994, that the 
veteran was completely disabled from all of his disabilities.  
He did not identify the veteran's service-connected 
disabilities as being the cause of his inability to work, 
rather, it was a combination of all of his disabilities.  It 
is also noteworthy that this opinion was made prior to 
coronary bypass surgery.  Therefore, even if the veteran was, 
at least at that time, unable to work, the record does not 
show that he is precluded from securing or following a 
substantially gainful occupation solely due to his service-
connected disabilities.  Rather, his nonservice-connected 
disabilities clearly play a role in his unemployability 
status.  Thus, although the veteran clearly believes that his 
pemphigus vulgaris prevent his ability to be employed, the 
medical evidence shows that he is unemployable due all of his 
disabilities to include his nonservice-connected 
disabilities.  Moreover, there is no objective evidence 
supporting the veteran's statements.  There is no medical 
evidence showing that the veteran's pemphigus vulgaris and 
psychiatric disability alone preclude his ability to secure 
or follow a substantially gainful occupation.  The Board must 
point out that following the most recent Board hearing, the 
record was left open for the veteran to submit evidence 
establishing his claim.  While the veteran submitted letters 
from prior employers which showed that he had been employed 
and then terminated, the letters did not establish that he 
was unable to work due to his service-connected disabilities.  
Moreover, the veteran did not submit evidence establishing 
that he is unable to follow or secure a substantially gainful 
occupation due to his service-connected disabilities.  This 
potential evidentiary defect was addressed during the hearing 
and the veteran was provided an opportunity to submit as much 
additional evidence as was possible. 

Therefore, although the veteran is rated as having a combined 
70 percent disability rating from his service-connected 
pemphigus vulgaris and dysthymia, there is no objective 
evidence of record establishing unemployability due solely to 
these disabilities.  Rather, the evidence establishes that 
the totality of all of the veteran's disabilities as taken 
together render him unemployable at above the marginal level, 
at least in 1994 before his heart surgery.  In light of the 
foregoing, the Board cannot ignore the presence and severity 
of the nonservice-connected disabilities and finds that the 
veteran's service-connected disabilities do not solely render 
the veteran unable to secure or follow a substantially 
gainful occupation.  Therefore, the Board must conclude that 
the veteran is not individually unemployable by reason of his 
service-connected disabilities.

Accordingly, in this case, the preponderance of the evidence 
is against the veteran's claim and it is denied.


ORDER

Entitlement to a 30 percent rating for pemphigus vulgaris is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

